DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species [M1, H1, P4, F6, A1 and HUD1] in the reply filed on January 31, 2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Response to Amendment
The amendments filed with the written response received on January 31, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 3-5, 8 and 10 have been amended; claims 12-15 are canceled; claims 16-20 are withdrawn from further consideration; and claims 21-24 have been added. Accordingly, claims 1-11 and 16-24 are pending in this application, with an action on the merits to follow regarding claims 1-11 and 21-24.
Information Disclosure Statement
The information disclosure statement (IDS) filed September 12, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS has not been signed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  Examiner notes that the US Patent and US Pre-Grant Publication references cited on the IDS have been placed into the PTO-892 (Notice of References Cited by Examiner) for sake of convenience.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 5, 6, 8 and 24 must be shown or the feature(s) canceled from the claim(s).  Within the elected embodiments’ figures:
“at least two bases” (claims 1, 3, 5, 6); among the elected figures’ embodiments, there are no “at least two bases” identified, if illustrated
There are no instances of “at least one lid” (recited in claims 5 and 8) illustrated among the elected figures (non-elected Species P6, P11 and P15 actually have a lid).  If claims 5 and 8 are actually directed to a non-elected embodiment, then Examiner suggest Applicant withdraw these claims, which would remedy the Drawing objection.
There are no instances of “a flexible hinge” (recited in claim 6) illustrated among the elected figures (non-elected Species P16, P17, P18 actually have a hinge).  If claim 6 is actually directed to a non-elected embodiment, then Examiner suggest Applicant withdraw this claim, which would remedy the Drawing objection.
There is no elected embodiment figure that shows a modified jaw pad as the protective enclosure that is received in a pocket in an impact mitigation layer (claims 21-24) (Fig. 22B shows a modified jaw pad, but it is not housed within a pocket, as best as can be ascertained from the drawings)

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the following list of terms, which are all trade names or marks used in commerce, has been noted in this application. All terms should be accompanied by the generic terminology; furthermore, the terms should be completely capitalized wherever they appear and include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
"Velcro" - Paras. 0004, 0070, 0091, 0094, 0097, 0100, 0101, 0103, 0104, 0117 (twice), 0154
"LEGOs" - Paras. 0070, 0094, 0100, 0101, 0104
"VICIS"/"VICIS Zero One"/"VICIS Inc." - Para. 0075
"Schutt"/"Schutt Vengeance Pro 100"/"SCHUTT SPORTS MANUFACTURING CO." - Para. 0076
"Riddell"/"Riddell Speedflex 120"/"RIDDEL, Inc." - Para. 0077
"Triple Eight Distribution"/"TRIPLE EIGHT, Inc." - Para. 0078
"Xenith"/"Xenith X1"/"XENITH, LLC" - Para. 0079
"NFL" - Paras. 0086 (three times), 0087
"Evlon" - Paras. 0107, 0108, 0109, 0110
"Poron XRD" - Paras. 0107, 0108, 0109, 0110
"Supreem" - Paras. 0107, 0108, 0109, 0110
"Bluetooth"/"Bluetooth low energy" - Paras. 0151, 0168
"Dynastream Innovations" - Para. 0151
"FireWire" - Para. 0161
"Thunderbolt" - Para. 0161
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  
Claim 6, line: “coupled a portion” appears to be missing a word and should perhaps recite “coupled to a portion”
Claim 11, line 2: “at least one an impact mitigation pad” appears to have an extra word/words and should either recite “at least one impact mitigation pad” or “an impact mitigation pad”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Applicant recites “wherein the space is sized and configured to receive at least one electronic communications module (ECM)”.  Without further defining the size of the space with any particular dimensions/units and magnitude, this language is unclear because the metes and bounds are not clearly defined (i.e. it is unclear what size of a space is required to meet the limitation of being sized and configured to receive at least one hypothetical electronic communications module).  Correction is required.  For purposes of examination, as long as the space (in any prior art applied against the claim) is sized to receive at least some structure therein, it will be deemed to meet the limitation of being “sized and configured to receive at least one electronic communications module (ECM)”.
Regarding claim 10, Applicant recites “the impact mitigation structure”, which lacks clear antecedent basis in the claims.  Correction is required.  Examiner notes that claim 9 positively recites “an impact mitigation structure”, but claim 10 depends from claim 8, and claim 8 does not have any dependency from claim 9.
Regarding claim 11, Applicant recites “the space is sized and configured to receive [at least one / an] impact mitigation pad”.  Without further defining the size of the space with any particular dimensions/units and magnitude, this language is unclear because the metes and bounds are not clearly defined (i.e. it is unclear what size of a space is required to meet the limitation of being sized and configured to receive [at least one / an] hypothetical impact mitigation pad).  Correction is required.  For purposes of examination, as long as the space (in any prior art applied against the claim) is sized to receive at least some structure therein, it will be deemed to meet the limitation of being “sized and configured to receive [at least one / an] impact mitigation pad”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 (claims 2 and 11 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Isaac-Lowry (hereinafter “Isaac”) (US 2015/0229813).
Regarding independent claim 1, Isaac discloses a helmet system (see Fig. 7), comprising: a protective enclosure (DVR housing #174 is a protective enclosure for electronic components housed therewithin; housing includes casing #180), the protective enclosure having at least two bases (casing #180 has a top wall, a bottom wall and two sidewalls (all constitute “at least two bases, inasmuch as the bases have been defined in the claim, structurally) that surround the electronic components therewithin), the at least two bases are spaced apart to form a space (the electronic components occupy the space defined by the aforementioned at least two bases (i.e. top, bottom and sidewalls)); a helmet (#580), the helmet having at least one outer layer (an outer layer is shown in Fig. 7, which is unlabeled, but  generally located where the leading line from the numeral #580 is pointing) and an impact mitigation layer (see where #578 is pointing in the figure; Examiner notes that Isaac erroneously does not define “578” in their Specification, although in Fig. 7, #578 is clearly pointing to an interior layer, which is at least capable of mitigating some amount of impact; Para. 0061 refers to “padding within the helmet” and Para. 0062 refers to “helmet padding 574” although the figures include no 574 instances), at least a portion of the impact mitigation layer having a pocket disposed within (as depicted in Fig. 7, there is some portion of the padding that has a pocket within it; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the pocket sized and configured to receive the protective enclosure (DVR #200 is shown to be received within the visible pocket).  Isaac is silent to specifying whether the protective enclosure is removably coupled within the pocket.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a removable connection between the DVR casing (i.e. protective enclosure) and the pocket for a variety of reasons, including (but not limited to) in order to allow components of the DVR #200 to be removed and replaced/upgraded (such as the video chip #153, reader/writer #165, PCB #171) with the whole casing #180 removed from the helmet instead of having to handle such removal and replacement with the casing remaining intact with the pocket of the helmet, and further since it has been held that constructing a formerly integral structure into various elements removable from one another involves only routine skill in the art.  See MPEP 2144.04(V)(C).
Regarding claims 2 and 11, the modified helmet system of Isaac (i.e. as explained with respect to independent claim 1 above) is disclosed such that the space is sized and configured to receive at least one electronic communications module (ECM) (claim 2) (various electronics modules are shown to be housed in the space, as explained above; Examiner notes that claim 2 does not further structurally define the claimed invention in any patentable sense because it does not provide any actual size units, dimensions or magnitudes by which to compare the size required with the size afforded by the prior art), wherein the space is sized and configured to receive at least one an impact mitigation pad (claim 11) (the space has a size capable of receiving at least some hypothetical impact mitigation pad; Examiner notes that claim 11 does not further structurally define the claimed invention in any patentable sense because it does not provide any actual size units, dimensions or magnitudes by which to compare the size required with the size afforded by the prior art).
Regarding claim 3, the modified helmet system of Isaac (i.e. as explained with respect to independent claim 1 above) is disclosed such that the space formed by the at least two bases comprises a recess formed from the at least two bases and one or more sidewalls (as noted above, the space is defined by a top wall and a bottom wall (i.e. at least two bases) and there are two sidewalls that also serve to define the space; the space is eventually covered by panel #184 to close the space).
Regarding claim 4, the modified helmet system of Isaac (i.e. as explained with respect to independent claim 1 above) is disclosed such that the protective enclosure further comprises at least one opening (there is an opening that is covered by panel #184 to close the space in the casing (i.e. protective enclosure)).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac as applied to claims 1 and 4 above, and further in view of Meeks (USPN 4,281,727).
Regarding claim 5, modified Isaac teaches all the limitations of claims 1 and 4, as set forth above, and further teaches that the DVR housing (i.e. protective enclosure) further comprises at least one lid (battery access panel #184; Fig. 5), but does not teach the lid being pivotally coupled to at least one of the two bases.
Meeks teaches a device with a battery cover #56 that includes a living hinge #58 that connects the cover #56 to the main battery receptacle #52 (Fig. 2 and Col. 3, Lines 46-47 of Meeks).
Isaac and Meeks teach analogous inventions that involve battery covers and receptacles.  Absent a showing of criticality with respect to the at least one lid being pivotally coupled to at least one of the two bases (the embodiment(s) with pivotally-connected/hinged lids was not even elected in the Election response), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have attached the battery access panel #184 of Isaac to the casing #180 via a living hinge, as taught by Meeks, in order to enable the overall housing to be maintained together without a chance of losing the otherwise separated panel #184, and further since lids being attached via living hinges is a well-known concept.  As a result of the modification, the battery access panel #184 (i.e. lid) would be attached to the casing #180 in a pivoting manner, the casing having the at least two bases.
Regarding claim 6, the modified helmet system of Isaac (i.e. Isaac in view of Meeks, as explained with respect to claim 5 above) is disclosed to teach that the protective enclosure further comprises a flexible hinge (the modification applied for claim 5 above results in an end structure that includes a flexible hinge, as incorporated from Meeks into Isaac between the battery access panel (i.e. lid) and the casing (i.e. at least two bases)), the flexible hinge being coupled a portion of the at least two bases (as noted above).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac as applied to claim 1 above, and further in view of Adler et al. (hereinafter “Adler”) (US 2008/0068519).
Regarding claim 7, modified Isaac teaches all the limitations of claim 1, as set forth above, but is silent to the protective enclosure comprises ethylene-vinyl acetate foam.
Adler teaches an electronic housing #502 (Figs. 5A-5E) which includes a frame that is formed from molded EVA foam (Para. 0087 of Adler).
Modified Isaac and Adler teach analogous inventions in the field of housings for electronics.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the molded EVA foam material as the material of choice for the DVR housing (i.e. protective enclosure) of Isaac in order to provide a cushioning material that can protect the internal electronic components of the housing from impact forces that may be encountered during use.
Regarding claim 9, the modified helmet system of Isaac (i.e. Isaac in view of Adler, as explained with respect to claim 7 above) is disclosed such that the protective enclosure further comprises at least a portion of an impact mitigation structure (the resulting modified DVR housing (i.e. the housing being formed from EVA foam, as incorporated in from Adler) would further include at least a “portion” of an impact mitigation structure since the battery access panel #184 would be a lid for the casing #180, wherein the panel #184, which has been modified to be formed from EVA foam, would at least be capable of mitigating some amount of impact, due to the properties of EVA foam).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac in view of Meeks as applied to claim 5 above, and further in view of Adler.
Regarding claim 8, the modified helmet system of Isaac (i.e. Isaac in view of Meeks) is disclosed to teach all the limitations of claims 1, 4 and 5 above, but is silent to the battery access panel (i.e. lid) comprising ethylene-vinyl acetate foam.
Adler teaches an electronic housing #502 (Figs. 5A-5E) which includes a frame that is formed from molded EVA foam (Para. 0087 of Adler).
Modified Isaac and Adler teach analogous inventions in the field of housings for electronics.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the molded EVA foam material as the material of choice for the DVR housing (i.e. protective enclosure, which includes the battery access panel #184 (i.e. lid)) of Isaac in order to provide a cushioning material that can protect the internal electronic components of the housing from impact forces that may be encountered during use.
Claim 10, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Isaac in view of Meeks and Adler as applied to claim 8 above, and further in view of Kuo et al. (hereinafter “Kuo”) (US 2017/0273386).
Regarding claim 10, the modified helmet system of Isaac (i.e. Isaac in view of Meeks and Adler, as applied to claim 8 above) is disclosed to teach all the limitations of claim 8, as set forth above, but is silent to at least a portion of the impact mitigation structure comprising at least a portion of filaments, laterally supported filaments, auxetic structures, and/or any combination thereof.
Kuo teaches a helmet with an inner padding layer that can be formed from auxetic cushioning material pad #110 (Para. 0039 of Kuo) that provides a self-adjusting behavior that provides the wearer with improved wearing comfort (Para. 0039 of Kuo).
Modified Isaac and Kuo teach analogous inventions in the field of helmets with inner liners.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the auxetic cushioning material of Kuo as the material of choice for the inner padding of Isaac (i.e. impact mitigation layer; this is the only structure that is described as “impact mitigation” among claims 1, 4, 5 and 8) in order to provide the wearer with improved wearing comfort that can self-adjust, as taught by Kuo, as noted above. 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac as applied to claim 1 above, and further in view of Memmola (WO 2008/053502 A1).
Regarding claim 21, modified Isaac teaches all the limitations of claim 1, as set forth above, but does not teach that the protective enclosure is formed as a modified jaw pad.
Memmola teaches a helmet with an electronics module in a padding element #3 housed at a jaw section of the helmet as a cheek protector (Page 7, Lines 4-10 of Memmola; Fig. 1 of Memmola).
Isaac and Memmola teach analogous inventions in the field of helmets with electronics modules disposed therein.  Absent a showing of criticality with respect to the protective enclosure being formed as a modified jaw pad (Figs. 24A and 24B of Applicant’s drawings show that the enclosure could be acceptably located at the rear of the helmet, similarly as in Isaac’s disclosure), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have relocated the existing DVR housing of Isaac from the rear area depicted to the jaw pad of the helmet (see unlabeled inner lining jaw pad of Fig. 7 of Isaac) for a variety of reasons, including (but not limited to) placing the DVR housing closer to the camera location, which is at the front of the helmet at #40, wherein the closer proximity would reduce the length of the AV cable needed, which could otherwise be more likely to be damaged/severed if the helmet is impact along the path of the existing relatively length AV cable (see Fig. 7 as-is of Isaac; modified location of DVR housing would have the DR housing located within jaw pad, as taught by Memmola and incorporated into Isaac via the above-explained modification), and further since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).
Regarding claims 22 and 23, the modified helmet system of Isaac (i.e. Isaac in view of Memmola, as explained with respect to claim 21 above) is disclosed to teach all the limitations of claim 21, as set forth above, and further teaches that the modified jaw pad is configured to be removably coupled within the pocket (claim 22) (via the modification, the DVR housing (i.e. modified jaw pad) would be housed within a pocket in the jaw pad of Isaac, as explained above; as already modified to address claim 1, the housing is removable from the pocket in the helmet), wherein the protective enclosure further comprises at least one opening formed in a side-facing surface (DVR housing has an opening in its cover panel #184 to allow the power button #185 to be pressed (see Fig. 5 of Isaac)).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac in view of Memmola as applied to claim 23 above, and further in view of Blum et al. (hereinafter “Blum”) (US 2016/0294225).
Regarding claim 24, the modified helmet system of Isaac (i.e. Isaac in view of Memmola, as explained with respect to claims 21-23 above) is disclosed to teach that the DVR housing (i.e. protective enclosure) includes batteries (#134), but does not teach that the batteries are charged wirelessly, and therefore is silent to the protective enclosure further comprising at least one of a wireless charging battery and speaker.
Blum teaches the concept of wearable electronics systems in a helmet (see Para. 0297 of Blum), wherein the system can include a rechargeable battery that can charge via inductive wireless charging (Para. 0305 of Blum).
Modified Isaac and Blum teach analogous inventions in the field of helmets with powered electronics systems.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the replaceable batteries of Isaac with an inductive wirelessly rechargeable battery, such as the one taught by Blum, in order to allow the helmet system to have an improved battery charging capability, as opposed to having to replace batteries, and further since wirelessly rechargeable batteries are well known in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: these references are either cited out of convenience to the Applicant (see IDS section above) or are relevant as disclosing a helmet with embedded electronics systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732